Title: General Statement of Account with John Barnes, 9 December 1801
From: Jefferson, Thomas
To: 


          Thomas Jefferson Esqr. In General a/c with John Barnes—
          
            
              1801.
               
               
               
            
            
              Novr 5th:
              To Appt Balce ⅌ a/c renderd
               
               3051.46.
            
            
              Decr 4th
              To Amot: of Househd: ⅌ a/c
               
               1031.83.
            
            
              "
              To do private do
               
                573.43.
            
            
              "  9th
              To M Lewis, Note of 7th. Octr a 60 days due and paid at B of C.
              }
               2000
            
            
               
               
               
              $6656.72
            
            
              Novr 7
              By Treasury Warrt:
               
               2000.
            
            
              Decr. 3d
              By M Lewis Note of 9 Novr a 60 days for discounted at B.C.
              }
               1000.
            
            
              7th.
              By Treasury Warrt.
               
               2000.
            
            
               
              By Appt. Balce due, this a/c
               
               1656.72.
            
            
               
               
               
              $6656.72.
            
            
              "  9
              To Appt. Balce due this a/c brot: down
               
              $1656.72.
            
          
          
            
              EE:
              Geo: Town this9th. Decr: 1801. John Barnes
            
          
        